Exhibit 10.4
 
1ST CENTURY BANCSHARES, INC.
2013 EQUITY INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT


This Restricted Stock Unit Agreement (“Agreement”) is dated as of __________,
20__ (the “Grant Date”), between 1st Century Bancshares, Inc., a Delaware
corporation (the “Company”) and _____________ (“Participant”).
 
WITNESSETH:
 
WHEREAS, the Company has awarded Participant a right to receive shares of the
Company’s common stock (“Common Stock”), subject to the requirements set forth
in this Agreement pursuant to the terms and conditions of the 1st Century
Bancshares, Inc. 2013 Equity Incentive Plan (the “Plan”).
 
NOW, THEREFORE, in consideration of the promises and as an inducement and
incentive to Participant to perform his or her duties and fulfill his or her
responsibilities on behalf of the Company and its Subsidiaries at the highest
level of dedication and competence, and other good and valuable consideration,
receipt of which is hereby acknowledged, the Company hereby awards to
Participant a right to receive _____ shares of Common Stock  (the “RSUs”),
pursuant to the terms and subject to the conditions and restrictions set forth
in this Agreement and the Plan, and in connection with such award, the Company
and Participant hereby agree as follows:
 
AGREEMENT:
 
1.           Vesting Requirements.  The RSUs shall become vested in accordance
with  the vesting requirements set forth Exhibit A (the “Vesting
Requirements”).  Immediately upon vesting, the commensurate number of of RSUs
shall be converted to Common Stock on a one-unit for one-share basis and such
Common Stock shall be delivered to Participant as soon as reasonably
practicable, subject to the applicable tax withholding.
 
2.           Termination of Employment.  If Participant ceases to be employed by
the Company and/or a Subsidiary prior to completion of the Vesting Requirements,
Participant agrees that the RSUs awarded will be immediately and unconditionally
forfeited without any action required by Participant or the Company, to the
extent that the Vesting Requirements have  not been met as of such cessation of
employment.
 
3.           No Ownership Rights Prior to Issuance of Common Stock.  Participant
shall not have any rights as a stockholder of the Company with respect to the
shares of Common Stock underlying the RSUs, including but not limited to the
right to vote or receive dividends with respect to such shares of Common Stock,
until and after the shares of Common Stock have been actually issued to
Participant and transferred on the books and records of the Company.
 
4.           Withholding Taxes.  Upon vesting pursuant to the Vesting
Requirements, Participant shall be entitled to receive the shares of Common
Stock, less an amount of shares of Common Stock with a Fair Market Value on the
date of vesting equal to the minimum required withholding obligation taking into
account all applicable federal, state, and local taxes, and Participant shall be
entitled to receive the net number of shares of Common Stock after withholding
of shares for taxes.  Notwithstanding the foregoing, prior to the delivery of
any shares of Common Stock, Participant may make adequate arrangements with the
Company to pay the applicable withholding taxes with cash or other payroll
withholding.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Delivery of Shares of Common Stock.  As soon as reasonably
practicable following the date of vesting pursuant to the Vesting Requirements,
the Company shall cause to be delivered to Participant a stock certificate
representing the number of shares of Common Stock (net of tax withholding as
provided in Section 4) deliverable to Participant in accordance with the
provisions of this Agreement.
 
6.           Nontransferability.  Prior to their conversion into Common Stock,
the RSUs may not be sold, transferred, pledged, assigned, encumbered or
otherwise alienated or hypothecated otherwise than by will or by the laws of
descent and distribution, prior to such time as the shares of Common Stock have
actually been issued and delivered to Participant.
 
7.           Acknowledgements.  Participant acknowledges receipt of and
understands and agrees to the terms of the RSUs and the Plan.  In addition to
the above terms, Participant understands and agrees to the following:
 
(a)           Participant hereby acknowledges receipt of a copy of the Plan and
agrees to be bound by all of the terms and provisions thereof, including the
terms and provisions adopted after the date of this Agreement but prior to the
completion of the Vesting Requirements.  If and to the extent that any provision
contained in this Agreement is inconsistent with the Plan, the Plan shall
govern.
 
(b)           Participant acknowledges that as of the date of this Agreement,
the Agreement and the Plan set forth the entire understanding between
Participant and the Company regarding the acquisition of shares of Common Stock
underlying the RSUs in the Company and supersedes all prior oral and written
agreements pertaining to the RSUs.
 
(c)           Participant understands that the Company has reserved the right to
amend or terminate the Plan at any time, and that the award of RSUs under the
Plan at one time does not in any way obligate the Company or its Subsidiaries to
grant additional RSUs in any future year or in any given amount.  Participant
acknowledges and understands that the RSUs are awarded in connection with
Participant’s status as an employee of his or her employer and, if Participant’s
employer is not the Company, can in no event be interpreted or understood to
mean that the Company is Participant’s employer or that there is an employment
relationship between Participant and the Company.  Participant further
acknowledges and understands that Participant’s participation in the Plan is
voluntary and that the RSUs and any future RSUs under the Plan are wholly
discretionary in nature, the value of which do not form part of any normal or
expected compensation for any purposes, including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments, other than to the extent required by local law.
 
(d)           Participant acknowledges and understands that the future value of
the shares of Common Stock acquired by Participant under the Plan is unknown and
cannot be predicted with certainty and that no claim or entitlement to
compensation or damages arises from the forfeiture of the RSUs or termination of
the Plan or the diminution in value of any shares of Common Stock acquired under
the Plan and Participant irrevocably releases the Company and its Subsidiaries
from any such claim that may arise.
 
 
2

--------------------------------------------------------------------------------

 
 
8.           No Right to Continued Employment.  Neither the RSUs nor any terms
contained in this Agreement shall confer upon Participant any expressed or
implied right to be retained in the service of Company or any Subsidiary for any
period at all, nor restrict in any way the right of Company or any such
Subsidiary, which right is hereby expressly reserved, to terminate his or her
employment at any time with or without cause.  Participant acknowledges and
agrees that any right to receive delivery of shares of Common Stock is earned
only by continuing as an employee of Company or a Subsidiary at the will of
Company or such Subsidiary, or satisfaction of any other applicable terms and
conditions contained in this Agreement and the Plan, and not through the act of
being hired, being granted the RSUs or acquiring shares of Common Stock
hereunder.
 
9.           Compliance with Laws and Regulations.  The award of the RSUs to
Participant and the obligation of the Company to deliver shares of Common Stock
hereunder shall be subject to (a) all applicable federal, state, and local and
laws, rules and regulations, and (b) any registration, qualification, approvals
or other requirements imposed by any government or regulatory agency or body
which the Company shall, in its sole discretion, determine to be necessary or
applicable.  Moreover, shares of Common Stock shall not be delivered hereunder
if such delivery would be contrary to applicable law or the rules of any stock
exchange.
 
10.           Definitions.  All capitalized terms that are used in this
Agreement that are not defined herein have the meanings defined in the Plan. In
the event of a conflict between the terms of the Plan and the terms of this
Agreement, the terms of the Plan shall prevail.
 
11.           Notices. Any notice or other communication required or permitted
hereunder shall, if to the Company, be in accordance with the Plan, and, if to
Participant, be in writing and delivered in person or by registered or certified
mail or overnight courier, postage prepaid, addressed to Participant at his or
her last known address as set forth in the Company’s records.
 
12.           Severability.  If any of the provisions of this Agreement should
be deemed unenforceable, the remaining provisions shall remain in full force and
effect.
 
13.           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, and any dispute arising
out of or in connection with the same shall be submitted to binding arbitration
in Los Angeles, California before a single arbitrator in accordance with the
rules of arbitration of the American Arbitration Association.
 
14.           Transferability of Agreement.  This Agreement may not be
transferred, assigned, pledged or hypothecated by either party hereto, other
than by operation of law.  This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, including, in the case of Participant, his or her estate,
heirs, executors, legatees, administrators, designated beneficiary and personal
representatives.
 
15.           Counterparts.  This Agreement has been executed in two
counterparts, each of which shall constitute one and the same instrument.
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, 1st Century Bancshares, Inc. has caused this Agreement to be
executed and Participant has executed this Agreement, both as of the day and
year first written above.
 

 
1ST CENTURY BANCSHARES, INC.
         
Date
By:
       
[Insert Title]
                 

Agreed to this ____ day of _________, 20__.




____________________________________
Participant
 
 
4